Exhibit 10.3


EPR PROPERTIES


2020 LONG TERM INCENTIVE PLAN


FORM OF RESTRICTED SHARES AWARD AGREEMENT


Date of Grant:
 
Number of Restricted Shares Granted:
 



This Award Agreement dated _______________, is made by and between EPR
Properties, a Maryland real estate investment trust (the “Company”), and
___________________ (“Participant”).


RECITALS:


A. Effective February 20, 2020, the Committee approved the EPR Properties 2020
Long Term Incentive Plan (the “LTIP”) pursuant to which the Company may, from
time to time, grant Restricted Shares to eligible Employees of the Company.


B. Participant is an Employee of the Company or one of its Affiliates and the
Company desires to encourage him/her to own Shares and to give him/her added
incentive to advance the interests of the Company, and desires to grant
Participant Restricted Shares of the Company under the terms and conditions
established by the Committee.


AGREEMENT:


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:


1. Incorporation of Plan. All provisions of this Award Agreement and the rights
of Participant hereunder are subject in all respects to the provisions of the
LTIP and the powers of the Committee therein provided. Capitalized terms used in
this Award Agreement but not defined shall have the meaning set forth in the
LTIP.


2. Grant of Restricted Shares. Subject to the conditions and restrictions set
forth in this Award Agreement and in the LTIP, the Company hereby grants to
Participant that number of Shares identified above opposite the heading “Number
of Restricted Shares Granted” (the “Restricted Shares”).


3. Consideration to the Company. In consideration of the granting of these
Restricted Shares by the Company, Participant agrees to render faithful and
efficient services as an Employee of the Company. Nothing in this Award
Agreement or in the LTIP will confer upon Participant any right to continue as
an Employee of the Company or will interfere with or restrict in any way the
rights of the Company, which are hereby expressly reserved, to terminate
Participant's employment with the Company at any time for any reason whatsoever,
with or without Cause.


4. Restrictions on Transfer/Vesting Date. Subject to any exceptions set forth in
this Award Agreement or in the LTIP, the Restricted Shares or the rights
relating thereto may not be sold, transferred, gifted, bequeathed, pledged,
assigned, or otherwise alienated or hypothecated, voluntarily or involuntarily,
prior to the vesting date(s) for such Restricted Shares (the “Vesting Date”), as
identified below. On the applicable Vesting Date for the designated number of
Restricted Shares, the restriction on transfer and risk of forfeiture on such
Restricted Shares shall lapse and the Restricted Shares, if not previously
forfeited pursuant to Section 5





--------------------------------------------------------------------------------




below, will become freely transferable under this Award Agreement and the LTIP,
subject only to such further limitations on transfer, if any, as may exist under
applicable law or any other agreement binding upon Participant. Subject to any
exceptions listed in this Award Agreement or in the LTIP, the Restricted Shares
shall become vested in accordance with the schedule set forth below:


Vesting Date
Cumulative Percentage Vested
 
 



The Committee may, in its sole discretion, accelerate the Vesting Date(s) for
any or all of the Restricted Shares, if in its judgment the performance of
Participant has warranted such acceleration and/or such acceleration is in the
best interests of the Company. The Vesting Date(s) for any or all of the
Restricted Shares may also be accelerated in accordance with the EPR Properties
Employee Severance and Retirement Vesting Plan, effective as of July 31, 2020,
as the same may be amended, modified, or replaced from time to time.


5. Possible Forfeiture Prior to Vesting. Unless otherwise provided below, if
Participant's employment with the Company or any of its Affiliates is terminated
prior to the Vesting Date for one or more of the Restricted Shares, Participant
will thereupon immediately forfeit any and all unvested Restricted Shares, and
the full ownership of such Restricted Shares and rights will revert to the
Company. Upon such forfeiture, Participant shall have no further rights under
this Award Agreement. For purposes of this Award Agreement, transfer of
employment between the Company and any of its Affiliates (or between Affiliates)
does not constitute a termination of Participant's employment. If Participant's
employment with the Company or any of its Affiliates is terminated by the
Company or any of its Affiliates prior to the Vesting Date and due to
Participant's death or Disability, all restrictions on the Restricted Shares
will lapse and cease to be effective, as of the date of such termination of
Participant's employment.


6. Delivery of Shares. The Restricted Shares shall be held in book entry form by
the Company until the Vesting Dates. Upon the lapse of the restrictions, the
Company shall either cause a share certificate to be delivered to Participant
with respect to such Shares, free of all restrictions hereunder, or cause all of
the Restricted Shares held in book entry form to no longer be marked as
restricted.


7. Dividends and Voting. Participant is entitled to (i) receive all dividends,
payable in shares, in cash or in kind, or other distributions, declared on or
with respect to any Restricted Shares as of a record date that occurs on or
after the Date of Grant hereunder and before any transfer or forfeiture of the
Restricted Shares by Participant and payable at the same time such dividends and
distributions are made to the Company’s shareholders and (ii) exercise all
voting rights with respect to the Restricted Shares, if the record date for the
exercise of such voting rights occurs on or after the Date of Grant hereunder
and prior to any transfer or forfeiture of such Restricted Shares.


8. Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Award Agreement.


9. Notice of I.R.C. Section 83(b) Election. If Participant makes an election
under Section 83(b) of the Code (a "Section 83(b) Election"), Participant shall
promptly notify the Company of such election and Participant shall be
responsible for all reporting obligations to the Internal Revenue Service. Any
such election must be made within thirty (30) days after the Date of Grant. If
Participant elects to make a Section 83(b) Election, Participant shall provide
the Company with a copy of an executed version and satisfactory evidence of the
filing of the executed Section 83(b) Election with the Internal Revenue Service.
Participant agrees to assume





--------------------------------------------------------------------------------




full responsibility for ensuring that the Section 83(b) Election is actually and
timely filed with the Internal Revenue Service and for all tax consequences
resulting from the Section 83(b) Election.


10. Withholding with Shares. The Company's obligations to release Shares from
any restriction hereunder is subject to the Participant's satisfaction of all
applicable federal, state and local income and other tax (including Social
Security and Medicare taxes) withholding requirements. Unless specifically
denied by the Committee, Participant may elect to pay any portion of the
required tax withholding amounts (or greater amounts if permitted by the
Committee) by electing to transfer to the Company, Shares having a Fair Market
Value on the withholding date equal to the minimum amount (or greater amount if
permitted by the Committee) elected to be withheld by the Participant. Any
withholding obligations satisfied through the withholding of Shares shall be in
accordance with any rules or established procedures for election by Participant
including any rules or restrictions relating to the period of time any
previously acquired Shares have been held or owned, the timing of any elections,
the irrevocability of any elections, or any special rules relating to
Participant if Participant is an officer or trustee of the Company within the
meaning of Section 16 of the 1934 Act.


11. Clawback Policy. The Restricted Shares may be subject to certain provisions
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
(“Dodd-Frank”) or any other compensation clawback policy that is adopted by the
Committee and that will require the Company to be able to claw back compensation
paid to its executives under certain circumstances. Participant acknowledges
that the Restricted Shares may be clawed back by the Company in accordance with
any policies and procedures adopted by the Committee in order to comply with
Dodd-Frank or as set forth in this Award Agreement.


12. Amendment. Except as may otherwise be permitted under the LTIP, the
Committee has the right to amend or alter the Restricted Shares or amend this
Award Agreement, prospectively or retroactively; provided that no such amendment
or alteration shall adversely affect Participant's material rights under this
Award Agreement without Participant's consent and pursuant to a writing executed
by the parties hereto which specifically states that it is amending this Award
Agreement.


13. Governing Law. The laws of the State of Maryland will govern the
interpretation, validity and performance of this Award Agreement regardless of
the law that might be applied under principles of conflicts of laws.


14. Entire Agreement and Binding Effect. This Award Agreement and the LTIP
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof. Except as expressly stated herein to the
contrary, this Award Agreement will be binding upon and inure to the benefit of
the respective heirs, legal representatives, successors and assigns of the
parties hereto.


This Award Agreement has been executed and delivered by the parties hereto.


The Company:
Participant:
EPR PROPERTIES
___________________
BY: ___________________
___________________
[Name]
Address of Participant:
[Title]
___________________










